Opinion
issued February 15, 2011
 

 
In The
Court of Appeals
For The
First District of Texas
 

 
NO. 01B09B00137BCV
 

 
LIZZIE LOVALL, WEBSTER
LOVALL, AND KEITH L. SHAW, Appellants
 
V.
 
GOW-MING CHAO AND CHIA-LE
CHAO, Appellees
 

 
On Appeal from the 270th
District Court
 Harris County, Texas
Trial Court Cause No.
0672152 
 

 
MEMORANDUM
OPINION




Appellants, Lizzie Lovall, Webster Lovall,
and Keith L. Shaw, have failed to timely file a brief.  See Tex.
R. App. P. 38.8(a) (failure of appellant to file brief).  
Generally, an appellant’s brief is due 30 days after the complete record
has been filed.  See Tex. R. App. P.
38.6.  When, as here, no reporter’s
record has been filed due to the “fault” of the appellants, the appeal may move
forward without the reporter’s record.  See Tex.
R. App. P. 37.3(c).  
The Court has issued numerous notices and orders in this case, requiring
appellants to file their brief and advising that the Court may dismiss the
appeal without further notice if no brief is filed by the deadline. See Tex.
R. App. P. 42.3(b) (allowing involuntary dismissal of case). 
In addition, the Court has granted three extensions of time to file the
brief.  Appellants’ fourth request for an
extension to file their brief was denied, as was their motion for en banc
reconsideration.  Appellants still have
not filed a brief.  
Accordingly, we dismiss the appeal for want of prosecution.  
We dismiss any pending motions as moot.
PER
CURIAM
Panel consists of Justices Jennings, Higley, and Brown.